In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Held, J.), entered November 3, 1999, which, upon a jury verdict and upon the denial of their motion pursuant to CPLR 4404 to set aside the verdict, is in favor of the defendants and against them, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The trial court correctly denied the plaintiffs’ motion pursuant to CPLR 4404 to set aside the verdict. It cannot be said that the jury’s finding in favor of the defendants could not be reached on any fair interpretation of the evidence (see, Cohen v Hallmark Cards, 45 NY2d 493; Ruscito v Early, 253 AD2d 461; Nicastro v Park, 113 AD2d 129).
Contrary to the plaintiffs’ contentions, the evidence did not justify their request to charge the jury on a motor vehicle turning against traffic (see, Mudy v Moore Bus. Forms, 262 AD2d 375). The trial court’s charge was adequate to instruct the jury on the appropriate legal standards to be applied and the factual issues to be determined (see, Antipenko v Schmidke, 255 AD2d 410; Brennan v Commonwealth Bank & Trust Co., 65 AD2d 636). O’Brien, J. P., Altman, Krausman and Goldstein, JJ., concur.